The State of TexasAppellee




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        March 7, 2014

                                    No. 04-12-00435-CR

                                      Andre SCALES,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011CR8106
                          Honorable Ron Rangel, Judge Presiding


                                       ORDER
    The Appellant’s motion for extension of time to file the motion for rehearing is
GRANTED. Time is extended to March 21, 2014.


                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court